Citation Nr: 9934322	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  The veteran testified at a personal 
hearing before a hearing officer at the RO in September 1996.  
In an October 1996 decision, the hearing officer confirmed 
the denial.  

In a December 1997 decision, the Board remanded the case to 
the RO for further development.  It has now been returned to 
the Board for appellate view.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's assertion that his hearing loss was 
incurred in, or aggravated by, service is not supported by 
any medical evidence that would render the claim for service 
connection for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran asserts that his current hearing disability was 
either incurred in service, due to noise exposure, or that 
noise exposure in service aggravated a hearing disability he 
had had since a bout with meningitis as a child.  

Attempts to obtain the veteran's service medical records have 
been unsuccessful.  The RO initially requested the records 
when the veteran first filed his claim in October 1995.  In 
January 1996, the National Personnel Records Center (NPRC) 
responded that no records were on file, due to a fire at the 
facility, but that a search of secondary records could be 
made if an NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) were submitted.  The veteran 
completed and submitted that form in February 1996.  He 
stated that he had received treatment for the recurrence of a 
pilonidal cyst in the spring of 1943, while assigned to the 
Basic Training Battalion at the Aberdeen Proving Grounds 
Hospital in Maryland.  In a letter to the RO in February 
1996, he also related that, while receiving the 
aforementioned cyst treatment, he had discussed his hearing 
problem with a doctor.  In June 1996 and September 1996, the 
NPRC reported that a secondary search could not be conducted 
because they still had not received sufficiently specific 
information, i.e., the veteran's complete unit assignment(s) 
at the time of the treatment, and the day(s) and month(s) of 
treatment.  

The veteran's record of discharge indicates his military 
occupational specialty was "truck driver - heavy."  It was 
noted that he served in Normandy, Ardennes, Northern France, 
Central Europe, and Rhineland.  He was awarded the Good 
Conduct Medal, the American Campaign Medal, the World War II 
Victory Medal, and the European African Middle Eastern 
Campaign Medal with Five Bronze Stars.  

Private medical records from Joseph Zahorchak, M.D., dated 
from May 1986 to October 1995, document that the veteran was 
treated for various complaints, including hearing loss and 
other problems with his ears.  Audiological tests were 
conducted in February 1991 and March 1995.  

At a personal hearing before a hearing officer at the RO in 
September 1996, the veteran testified that he had a hearing 
problem before service; that he was told upon entrance 
examination for service that everything was all right; that 
he was exposed to the noise of firing guns in service; and 
that, when he returned home after service, his mother told 
him his hearing was worse.  He stated he was in the Ordinance 
Company F, at the time of the treatment; however, he was 
unable to remember the battalion "or anything."  He 
remarked that the doctor he spoke to examined his ears and 
tested his hearing, and told him he did not see anything but 
would indicate on his record that he should have limited duty 
due to hearing loss.  Finally, the veteran indicated that, 
after service, he had experienced hearing problems on and off 
for years; that he first sought treatment in the 1960's; and 
that, thereafter, had treatment for infections.  He stated, 
however, that those records were not obtainable because the 
physicians were deceased.

Upon remand, the RO made several additional attempts to 
obtain service records pertaining to the veteran.  In 
addition, the veteran was requested to provide further 
information, with greater detail.  Unfortunately, he was 
unable to provide more specific information than that which 
had already been submitted, and no further records were 
associated with the file.  

II.  Analysis

The threshold question on this issue must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 
___Vet.App.___, No. 95-904, slip op. at 4 (Oct. 15, 1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Based upon the evidence of record, the Board finds that the 
veteran's claim of service connection for bilateral hearing 
loss is not well grounded.  In reaching this conclusion, the 
Board notes that, while the veteran has provided evidence of 
a current hearing disability, he has not linked the 
disability to service by means of medical evidence.  As 
reported above, the veteran's service medical records were 
most likely destroyed in the fire at the NPRC.  While he has 
reported being seen for complaints of hearing problems in 
service, and being exposed to excessive noise during his 
military service, the first documented audiological 
examination reflecting a hearing loss was in February 1991, 
more than 45 years following his separation from service.  

The Board notes that it does not appear the RO has made a 
determination as to whether the veteran had "engaged in 
combat with the enemy," nor did the RO discuss the 
applicability of 38 U.S.C. § 1154(b); see also 38 C.F.R. § 
3.304(d).  Under those provisions, the Secretary is required 
to accept as sufficient proof of service connection 
satisfactory lay or other evidence, with respect to an injury 
or disease claimed to have been incurred during combat, even 
in the absence of official records to corroborate incurrence 
of the claimed injury or disease, provided that the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, and to resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

In this instance, however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that he 
has submitted sufficient evidence of both the first and 
second requirements of a well-grounded claim, because section 
1154(b) does not obviate the third requirement, we find that 
the veteran is still required to submit medical evidence of a 
causal relationship between his current hearing loss and his 
military service.  The record contains no such evidence in 
this case.  See Wade v. West, 11 Vet.App. 302, 305-306 
(1998).  Therefore, any error by the RO in not addressing 
section 1154(b) was not prejudicial to the veteran.  

In cases where pertinent service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation for VA to assist the claimant in the development 
of his case and to provide reasons or bases as to the 
rationale for any adverse decision rendered without such 
service records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternative records .  See Moore v. Derwinski, 1 
Vet.App. 401 (1991).  In the present case, the RO made 
several attempts to secure any records that might be relevant 
to the veteran's claim.  However, those attempts were 
unsuccessful.  In addition, as discussed above, even assuming 
that those records might contain information pertaining to a 
hearing disability, the veteran has still not presented 
competent, that is, medical evidence of a nexus between his 
current hearing disability and any event in service.  

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that his hearing disability is 
service-related, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service.  However, competent medical 
evidence has not been presented establishing a link with 
service as to the claimed hearing loss.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski; Montgomery 
v. Brown, supra.  In addition, the veteran does not meet the 
burden of presenting evidence of a well- grounded claim 
merely by presenting his own testimony because, as a lay 
person, he is not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service connected.  As discussed above, he would 
need to present competent medical evidence that his current 
bilateral hearing loss resulted from a disease or injury that 
was incurred in, or aggravated by, his military service.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  See 
Epps v. Brown, supra.  In absence of a well-grounded claim, 
there is no question of fact or law over which the Board has 
jurisdiction.  Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois 
v. Brown, 5 Vet.App. 136 (1994).  Accordingly, the veteran's 
claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

